                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALVARO CORNEJO HERNANDEZ,                  :
    Petitioner                             :
                                           :              No. 1:19-cv-344
      v.                                   :
                                           :              (Judge Kane)
WARDEN CLAIR DOLL,                         :
    Respondent                             :


                                       ORDER

      AND NOW, this 24th day of May 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. No.
         1), is DENIED; and

      2. The Clerk of Court is directed to CLOSE this case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
